As filed with the Securities and Exchange Commission on November 5 , 2015 Registration No.333-207419 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ABCO ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-1914514 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 2100 North Wilmot, #211 Tucson, AZ85712 (520) 777-0511 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Charles O’Dowd, Chief Executive Officer 2100 North Wilmot, #211 Tucson, AZ85712 (520) 777-0511 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate Date of Commencement of Proposed Sale to the Public:from time to time after the effective date of this Registration Statement as determined by market conditions and other factors. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, ” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Table of Contents CALCULATION OF REGISTRATION FEE Title of Class of Securities to be Registered(1) Amount to be Registered(2) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee (3) Common stock, $0.001 par value $ $ $ (1)Pursuant to Rule 416, this registration statement also covers such indeterminate number of additional shares of commonstock that became issuable by reason of any stock dividend, stock split, recapitalization or other similar transactions. (2)Of which 23,600,856shares are being sold by certain security holders.The balance of 10,000,000 shares are being offered by the Company.The Company anticipates proceeds of $4,200,000. (3)Estimated $.42 per share, the average of the high and low prices as reported on the OTCQB Market on November 4 , 2015, for the purpose of calculating the registration fee in accordance with Rule 457(c) under the Securities Act. A fee of $1,677.58 was previouslypaid in connection with the initialfiling ofregistration statement on October 14, 2015. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section8(a) of the Securities Act of 1933 or until this registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. Table of Contents SUBJECT TO COMPLETION November 5 , 2015 PROSPECTUS ABCO ENERGY, INC. We are offering shares of our common stock.Our common stock is listed on the OTCQB under the symbol ABCE.We are selling 10,000,000 of our shares and the selling shareholders identified in this prospectus are selling 23,600,856 of their shares. We will not receive any proceeds from the sale of shares by the selling shareholders.Our last reported sale price on the OTCQB Marketon November 4, 2015, was$0.42 per share. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012 and, as such, have elected to comply with certain reduced public company reporting requirements for future filings. Description Per Share Total Initial Public Offering Price $ Proceeds, before expenses, to the Company $ $ Proceeds, before expenses, to the selling shareholders (assuming all shares offered hereby are sold at $.42 per share) $ $ INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON PAGE6 TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OF ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. The date of this Prospectus is November , 2015 EXPLANATORY NOTE This Registration Statement on Form S-1 (the “Registration Statement”) is being filed to register the sale of up to 10,000,000 Shares at aprice of$0.42 per share in a direct offering (the “Primary Offering”) and the sale by the selling security holders of up to 23,600,856 common shares (the “Secondary Offering”) at a price of$0.42 per share.Such price is the average of thehigh and low sales prices of ourcommon stock asquoted on the OTCQB Market on November 4,2015. The Primary Offeringby the Company will be made at a price of $0.42 per sharewhile the Secondary Offering will be made at market or at negotiatedprices. See “Plan of Distribution” contained in the prospectus. We will only receive proceeds under the Primary Offering and we will not receive any proceeds from the sale of shares in the Secondary Offering.See “Use of Proceeds,” “Plan of Distribution and Determination of Offering Price” and “Dilution” as contained in the prospectus. This Registration Statement contains only one prospectus and such prospectus will be the sole prospectus for the Primary Offering and the Secondary Offering. Table of Contents TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 5 RISK FACTORS 6 THE OFFERING 12 SUMMARY FINANCIAL INFORMATION 13 CAUTIONARY NOTE ABOUT FORWARD LOOKING STATEMENTS 14 USE OF PROCEEDS 14 DIVIDEND POLICY 14 DILUTION 14 DETERMINATION OF OFFERING PRICE 15 PLAN OF DISTRIBUTION 16 DESCRIPTION OF BUSINESS 17 SELLING SHAREHOLDERS 21 MANAGEMENT’S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 22 PROPERTIES 26 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 26 INTERESTS OF NAMED EXPERTS AND COUNSEL 27 DISCLOSURE OF SEC POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 27 EXPERTS 28 VALIDITY OF SECURITIES 28 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 28 LEGAL PROCEEDINGS 30 MARKET PRICE OF COMMON STOCK AND RELATED STOCKHOLDER MATTERS 31 DESCRIPTION OF SECURITIES TO BE REGISTERED 31 UNAUDITED FINANCIAL STATEMENTS FOR THESIX MONTH PERIOD ENDED JUNE 30, 2015 33 AUDITED FINANCIAL STATEMENTS FOR THE PERIODS ENDED DECEMBER 31, 2 39 Table of Contents GENERAL As used in this Prospectus, references to “the Company,” “ABCO”, “we”, “our,” “ours” and “us” refer to ABCO Energy, Inc., unless otherwise indicated. In addition, any references to our “financial statements” are to our financial statements except as the context otherwise requires. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire Prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision. OVERALL STRATEGIC DIRECTION The Company is in the Photo Voltaic (PV) solar systems industry and is an electrical product and services supplier.The Company plans to build out a network of operations in major cities in the USA in order to establish a national base of PV suppliers, lighting suppliers and electrical service operations centers.This combination of services, solar and electric, provides the company with a solid base in the standard electrical services business and a solid base in the growth markets of solar systems industry. OVERVIEW As of June 30, 2015, we operated in three locations in Arizona. The Company plan is to expand to more locations in North America in the next year as funding becomes available. We believe that the solar and energy efficiency business functions better if the employees are local individuals working and selling in their own community. Our customers have indicated a preference for dealing with local firms and we will continue our focus on company-owned integrated product and services offices. Once a local firm is established, growth tends to come from experience, quality and name recognition. We remain committed to high quality operations. Our operating results six months ended June 30, 2015 and 2014 and our audited statements for the years ended December 31, 2014 and 2013 are presented below with major category details of revenue and expense including the components of operating expenses. DESCRIPTION OF PRODUCTS ABCO sells and installs Solar Photovoltaic electric systems that allow the customer to produce their own power on their residence or business property.These products, installed by our crews, are purchased from both USA and offshore manufacturers. We have available and utilize many suppliers of US manufactured solar products from such companies as UPsolar, Sunpower, Mage, Canadian Solar, Westinghouse Solar, Schuco and various Chinese suppliers.In addition, we purchase from a number of local and regional distributors whose products are readily available and selected for markets and price.ABCO offers solar leasing and long term financing programs from UPsolar, Sunpower, Suncap and AEFC that are offered to ABCO customers and other marketing and installation organizations. COMPETITION The solar power market itself is intensely competitive and rapidly evolving.Price and available financing are the principal methods of competition in the industry.Based upon these two criteria, our position in the industry is relatively small.There is no competitive data available to us in our competitive position within the industry.Our competitors have established market positions more prominent than ours, and if we fail to attract and retain customers and establish a successful distribution network, we may be unable to achieve sales and market share.There are a number of major multi-national corporations that produce solar power products, including, Suntech, Sunpower, First Solar, Kyocera, Sharp, GE, Mitsubishi, Solar World AG and Sanyo.Also established integrators are growing and consolidating, including GoSolar, Sunenergy and Real Good Solar and we expect that future competition will include new entrants to the solar power market.Further, many of our competitors are developing and are currently producing products based on new solar power technologies that may have costs similar to, or lower than, our projected costs. COMPETITIVE ADVANTAGES The Company believes that its key competitive advantages are: (1)The ability to make decisions and use management’s many years of business experience to make the right decision; (2) Experience with National expansion programs by management; (3) Experience with management of employee operated facilities from a central management office; (4) Experience with multi-media promotional program for name recognition and product awareness; and (5) Alternative energy is a fast growing and popular industry that relates well to customers and current or future shareholders that recognize the market, products and business focus. 5 Table of Contents ADVANTAGES OF COMPETITORS OVER US The Company believes the following are advantages of Competitors over us are (1) Larger competitors have more capital; (2) Experience with National expansion programs by management; (3)Larger companies will get the larger contracts because of the level of experience; (4) We have the same products but must pay more because of volume and this will be a price consideration in bidding competition; and (5) We are a small company that may not be able to complete because we do not have experience or working capital adequate to compete with other companies. CURRENT BUSINESS FOCUS We believe that we have developed very good promotional material and advertising products.We have developed the key messages and promotional pieces that are relevant to our business and inexpensive to produce. We have built an informative and interactive web site that will allow people to assess their requirements and partially build and price a system, much like the automobile dealers utilize. Additional sales promotion will increase when we have secured outside financing or increased sales through direct sales efforts. Readers should review our website at www.abcosolar.com. We have established a direct sales force to sell to Government agencies including State, Local and Federal resources and a separate division to call on the many American Indian governments in the US. This allows us to quote with our specifications, products and services on Requests for Proposals (RFP’s) that are issued by the Government Services Agency (GSA), Bureau of Indian Affairs (BIA) and other agencies. We have found that a large number of projects are not known to the general public and most contractors because governmental agencies do not widely advertise their projects.By departmentalizing this opportunity, we get more information on projects than is available in the normal course of business. ABCO will not manufacture its solar products. We will continue to be a sales and installation contractor with plans to enter the markets of major US and international cities. We will sell and use commercial off the shelf components. Initially this will include the solar panels and LED lighting products purchased to our specification. A strong alliance with a well-respected distributor will be the most conservative decision for the company at this time. FINANCIALRESOURCES ABCO’s development activities since inception have been financially sustained through the sale of equity and capital contribution from shareholders.We will continue to source capital from the equity and debt markets in order to fund our plans for expansion if we are unable to produce adequate capital from operations.There is no guarantee that the Company will be able to obtain adequate capital from these sources, or at all. RISK FACTORS RISKS RELATED TO OUR BUSINESS The Company has a seven year operating history upon which to base an evaluation of its business and prospects.We may not be successful in our efforts to grow our business and to earn increased revenues.An investment in our securities represents significant riskand you may lose all or part of your entire investment. Our business must be considered in light of the risks, expenses and difficulties frequently encountered by companies in our stage of operations, particularly providing services in the well-serviced solar installation service industry. As a result, management may be unable to adjust its spending in a timely manner to compensate for any unexpected revenue shortfall. This inability could cause net losses in a given period to be greater than expected. Since incorporation, we have expended financial resources on the development of our business. As a result, some losses have been incurred. Management anticipates that losses may increase from current levels because the Company expects to incur additional costs and expenses related to: expansion of operations; marketing and promotional activities for business sales; addition of new personnel; and the development of relationships with strategic business partners. The Company’s ability to sustain profitable operations depends on its ability to generate and sustain sales while maintaining reasonable expense levels. We cannot be certain that we will be able to sustain or increase profitability on a quarterly or annual basis in the future. Management expects both quarterly and annual operating results to fluctuate significantly in the future. Because our operating results will be volatile and difficult to predict, in some future quarter our operating results may fall below the expectations of securities analysts and investors. If this occurs, the trading price of our common stock may decline significantly. The Company’s operating results are not followed by securities analysts at this time and there is no guarantee that the stock will be followed by securities analysts in the future. 6 Table of Contents A number of factors will cause gross margins to fluctuate in future periods. Factors that may harm our business or cause our operating results to fluctuate include the following: (1) the inability to obtain advertisers at reasonable cost; (2) the ability of competitors to offer new or enhanced services or products; (3) price competition; the failure to develop marketing relationships with key business partners; (4) increases in our marketing and advertising costs; (5)the amount and timing of operating costs and capital expenditures relating to expansion of operations; (6) a change to or changes to government regulations; (7) a general economic slowdown. Any change in one or more of these factors could reduce our ability to earn and grow revenue in future periods. OUR CURRENT BUSINESS OPERATIONS RELY HEAVILY UPON OUR KEY EMPLOYEE, CHARLES O’DOWD. We have been heavily dependent upon the expertise and management of Mr. Charles O’Dowd, President, and our future performance will depend upon his continued services. The loss of the services of Mr. O’Dowd’s could seriously interrupt our business operations, and could have a very negative impact on our ability to fulfill our business plan and to carry out our existing operations. The Company currently does not maintain key man life insurance on this individual. There can be no assurance that a suitable replacement could be found for him upon retirement, resignation, inability to act on our behalf, or death. RISKS RELATED TO THE INDUSTRY THE DEMAND FOR PRODUCTS REQUIRING SIGNIFICANT INITIAL CAPITAL EXPENDITURES SUCH AS OUR SOLAR POWER PRODUCTS AND SERVICES ARE AFFECTED BY GENERAL ECONOMIC CONDITIONS. The United States and countries worldwide have recently experienced a period of declining economies and turmoil in financial markets. A sustained economic recovery is uncertain. In particular, terrorist acts and similar events, continued unrest in the Middle East or war in general could contribute to a slowdown of the market demand for products that require significant initial capital expenditures, including demand for solar power systems and new residential and commercial buildings. In addition, increases in interest rates may increase financing costs to customers, which in turn may decrease demand for our solar power products. If an economic recovery is slowed as a result of the recent economic, political and social events, or if there are further terrorist attacks in the United States or elsewhere, we may experience decreases in the demand for our solar power products, which may harm our operating results. IF THERE IS A SHORTAGE OF COMPONENTS AND/OR KEY COMPONENTS RISE SIGNIFICANTLY IN PRICE THAT MAY CONSTRAIN OUR REVENUE GROWTH. The market for photovoltaic installations has continued to grow despite world-wide financial and economic issues. The introduction of significant production capacity has continued and has increased supply and reduced the cost of solar panels. If demand increases and supply contracts, the resulting likely price increase could adversely affect sales and profitability. From 2009 through 2014, there was a tremendous increase in the capacity to produce solar modules, primarily from China, which coupled with the worst economic downturn in nearly a century, significantly reduced the price of solar panels.As demand for solar panels will likely increase with an economic recovery, demand and pricing for solar modules could increase, potentially limiting access to solar modules and reducing our selling margins for panels. EXISTING REGULATIONS AND POLICIES AND CHANGES TO THESE REGULATIONS AND POLICIES MAY PRESENT TECHNICAL, REGULATORY AND ECONOMIC BARRIERS TO THE PURCHASE AND USE OF SOLAR POWER PRODUCTS, WHICH MAY SIGNIFICANTLY REDUCE DEMAND FOR OUR PRODUCTS. The market for electricity generation is heavily influenced by foreign, U.S. federal, state and local government regulations and policies concerning the electric utility industry, as well as policies promulgated by electric utilities.These regulations and policies often relate to electricity pricing and technical interconnection of customer-owned electricity generation. In the U.S. these regulations and policies are being modified and may continue to be modified.Customer purchases of or further investment in the research and development of alternative energy sources, including solar power technology, could be deterred by these regulations and policies, which could result in a significant reduction in the potential demand for our solar power products, for example, without certain major incentive programs and or the regulatory mandated exception for solar power systems, utility customers are often charged interconnection or standby fees for putting distributed power generation on the electric utility network. These fees could increase the cost to our customers of using our solar power products and make them less desirable, thereby harming our business, prospects, results of operations and financial condition. We anticipate that our solar power products and their installation will be subject to oversight and regulation in accordance with national and local ordinances relating to building codes, safety, and environmental protection, utility interconnection and metering and related matters. It is difficult to track the requirements of individual states and design equipment to comply with the varying standards. Any new government regulations or utility policies pertaining to our solar power products may result in significant additional expenses to us and our resellers and their customers and, as a result, could cause a significant reduction in demand for our solar power products. 7 Table of Contents THE REDUCTION, ELIMINATION OR EXPIRATION OF GOVERNMENT SUBSIDIES AND ECONOMIC INCENTIVES FOR ON-GRID SOLAR ELECTRICITY APPLICATIONS COULD REDUCE DEMAND FOR SOLAR PV SYSTEMS AND HARM OUR BUSINESS. The market for solar energy applications depends in large part on the availability and size of local, state and federal government and economic incentives that vary by geographic market. The reduction, elimination or expiration of government subsidies and economic incentives for solar electricity may negatively affect the competitiveness of solar electricity relative to conventional and non-solar renewable sources of electricity, and could harm or halt the growth of the solar electricity industry and our business. The cost of solar power currently exceeds retail electricity rates, and we believe will continue to do so for the foreseeable future. As a result, federal, state and local government bodies, the United States has provided incentives in the form of feed-in tariffs, or FITs, rebates, tax credits and other incentives to system owners, distributors, system integrators and manufacturers of solar PV systems to promote the use of solar electricity in on-grid applications and to reduce dependency on other forms of energy. Many of these government incentives expire, phase out over time, terminate upon the exhaustion of the allocated funding or require renewal by the applicable authority. In addition, electric utility companies or generators of electricity from other non-solar renewable sources of electricity may successfully lobby for changes in the relevant legislation in their markets that are harmful to the solar industry. Reductions in, or eliminations or expirations of, governmental incentives could result in decreased demand for and lower revenue from solar PV systems, which would adversely affect sales of our products. OUR SUCCESS DEPENDS, IN PART, ON THE QUALITY AND SAFETY OF THE SERVICES WE PROVIDE. We do not manufacture our own products. We can and do use a variety of products and do not have a commitment to any single manufacturer.We do not warranty our products because this is the responsibility of the manufacturer.However, we do warranty our installation workmanship and could suffer loss of customer referrals and reputation degradation if our quality workmanship is not maintained. WE MAY NEED ADDITIONAL CAPITAL TO DEVELOP OUR BUSINESS. The development of our services will require the commitment of resources to increase the advertising, marketing and future expansion of our business. In addition, expenditures will be required to enable us in 2015 and 2016 to conduct planned business research, development of new affiliate and associate offices, and marketing of our existing and future products and services. Currently, we have no established bank-financing arrangements. Therefore, it is possible that we would need to seek additional financing through subsequent future private offering of our equity securities, or through strategic partnerships and other arrangements with corporate partners. We cannot give any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. The sale of additional equity securities could result in dilution to our stockholders.Sales of existing shareholders of the common stock and preferred stock in the public market could adversely affect prevailing market prices and could impair the Company’s future ability to raise capital through the sale of the equity securities.The incurrence of indebtedness would result in increased debt service obligations and could require us to agree to operating and financing covenants that would restrict our compensation.If adequate, additional financing is not available on acceptable terms, we may not be able to implement our business development plan or continue our business operations. OUR LIABILITY INSURANCE MAY NOT BE ADEQUATE IN A CATASTROPHIC SITUATION. We currently maintain property damage insurance in the aggregate amount of approximately $500,000. We currently maintain liability insurance of up to $5,000,000 and product liability insurance up to $4,000,000.Material damage to, or the loss to our facilities or equipment due to fire, severe weather, flood or other catastrophe, even if insured against, could result in a significant loss to the Issuer. THE SERVICES WE INTEND TO PROVIDE TO CUSTOMERS MAY NOT GAIN MARKET ACCEPTANCE, WHICH WOULD PREVENT US FROM ACHIEVING SALES AND MARKET SHARE. The market for solar power is emerging and rapidly evolving, and its future success is uncertain. If solar power technology proves unsuitable for widespread commercial deployment or if demand for solar power products fails to develop sufficiently, we would be unable to achieve sales and market share. In addition, demand for solar power in the markets and geographic regions we target may not develop or may develop more slowly than we anticipate. Many factors may influence the widespread adoption of solar power technology and demand for solar power, including: ● Performance and reliability of solar power products as compared with conventional and non-solar alternative energy products ● Cost-effectiveness of solar power technologies as compared with conventional and competitive alternative energy technologies; 8 Table of Contents ● Success of alternative distributed generation technologies such as hydrogen fuel cells, wind turbines, bio-diesel generators and large-scale solar thermal technologies; ● Fluctuations in economic and market conditions that impact the viability of conventional and competitive alternative energy sources; ● Increases or decreases in the prices of oil, coal and natural gas; ● Capital expenditures by customers, who tend to decrease when domestic or foreign economies slow; and ● Continued deregulation of the electric power industry and broader energy industry. WE FACE INTENSE COMPETITION FROM OTHER SYSTEM INTEGRATORS AND OTHER ENERGY GENERATION PRODUCTS. IF WE FAIL TO COMPETE EFFECTIVELY, WE MAY BE UNABLE TO INCREASE OUR MARKET SHARE AND SALES. The mainstream power generation market and related product sectors are well established and we are competing with power generation from more traditional process that can generate power at lower costs than most renewable or environmentally driven processes. Further, within the renewable power generation and technologies markets we face competition from other methods of producing renewable or environmentally positive power. Then, the solar power market itself is intensely competitive and rapidly evolving. Our competitors have established market positions more prominent than ours, and if we fail to attract and retain customers, we may be unable to achieve sales and market share. There are a number of major multi-national corporations that provide solar installation services such as REC, Solar City and Sunpower Corporation. Established integrators are growing and consolidating, including GoSolar, Sunwize, Sunenergy and Real Good Solar and we expect that future competition will include new entrants to the solar power market.Further, many of our competitors are developing and are currently providing products based on new solar power technologies that may have costs similar to, or lower than, our projected costs. Some of our competitors are substantially larger than we are, have longer operating histories and have substantially greater financial, technical, manufacturing and other resources than we do. Our competitors’ greater sizes in some cases provides them with competitive advantages with respect to manufacturing costs and the ability to allocate costs across a greater volume of production and purchase raw materials at lower prices. They also have far greater name recognition, an established distribution network and an installed base of customers. In addition, many of our competitors have well-established relationships with current and potential resellers, which have extensive knowledge of our target markets. As a result, our competitors will be able to devote greater resources to the research, development, promotion and sale of their products and may be able to respond more quickly to evolving industry standards and changing customer requirements than we can. WE HAVE CHOSEN TO BECOME A REPORTING COMPANY UNDER THE SECURITIES EXCHANGE ACT OF 1934 (“1934 ACT”) IN COMPLIANCE WITHGOVERNANCE AND ACCOUNTING REQUIREMENTS WILL BE EXPENSIVE AND WE MAY NOT BE ABLE TO ABSORB SUCH COSTS. We may incur significant costs associated by our becoming a company under the 1934 Act for reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the SEC. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. We also expect that these applicable rules and regulations may make it more difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage. As a result, it may be more difficult for us to attract and retain qualified individuals to serve on our board of directors or as executive officers. We are currently evaluating and monitoring developments with respect to these newly applicable rules, and we cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. In addition, we may not be able to absorb these costs of being a public company, which will negatively affect our business operations. THE LIMITED PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM MAY ADVERSELY IMPACT OUR ABILITY TO COMPLY WITH THE REPORTING REQUIREMENTS OF U.S. SECURITIES LAWS. We have elected to become a reporting company under the Act of 1934.Our management team has limited public company experience, which could impair our ability to comply with legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of 2002. Such responsibilities include complying with federal securities laws and making required disclosures on a timely basis. Our senior management may not be able to implement programs and policies in an effective and timely manner that adequately respond to such increased legal, regulatory compliance and reporting requirements, including the establishing and maintaining internal controls over financial reporting. Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements, which may be necessary in the future to maintain our public company status.If we were to fail to fulfill those obligations, our ability to continue as a public company would be in jeopardy. 9 Table of Contents RISKS RELATED TO THE OWNERSHIP OF OUR SECURITIES AND RISKS RELATED TO THIS OFFERING. WE MAY NEVER PAY ANY DIVIDENDS TO SHAREHOLDERS. We have never declared or paid any cash dividends or distributions on our common stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. OUR CONTROLLING SECURITY HOLDERS MAY TAKE ACTIONS THAT CONFLICT WITH YOUR INTERESTS. Mr. Charles O’Dowd, President and Wayne Marx, Secretary, own collectively more than 18% of our capital stock rights. In this case, these two persons will be able to exercise control over all matters requiring stockholder approval, including the election of directors, amendment of our certificate of incorporation and approval of significant corporate transactions, and they will have significant control over our management and policies.Charles O’Dowd, along with Wayne Marx, would be able to exercise control over the company. The directors elected by our controlling security holders will be able to significantly influence decisions affecting our capital structure.This control may have the effect of delaying or preventing changes in control or changes in management, or limiting the ability of our other security holders to approve transactions that they may deem to be in their best interest.For example, our controlling security holders will be able to control the sale or other disposition of our operating businesses and subsidiaries to another entity. OUR COMMON STOCK IS CONSIDERED PENNY STOCKS, WHICH MAY BE SUBJECT TO RESTRICTIONS ON MARKETABILITY, SO YOU MAY NOT BE ABLE TO SELL YOUR SHARES. If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the SEC that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the FINRA system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer’s account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit the market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. THERE IS NO ASSURANCE OF A PUBLIC MARKET ON A RECOGNIZED EXCHANGE. THEREFORE, YOU MAY BE UNABLE TO LIQUIDATE YOUR INVESTMENT IN OUR STOCK. There is a limited established public trading market for our common stock.On August 30, 2015,we began trading on the OTCQB Market.For the nine month period prior thereto, we traded on the grey market while FINRA reviewed the application of a market maker to enable our Company to move up in trading status.There can be no assurance that a regular trading market will be sustained. Inthe absence of a trading market, an investor may be unable to liquidate their investment. 10 Table of Contents WE ARE AN “EMERGING GROWTH COMPANY” AND WE CANNOT BE CERTAIN IF THE REDUCED DISCLOSURE REQUIREMENTS APPLICABLE TO EMERGING GROWTH COMPANIES WILL MAKE OUR COMMON STOCK LESS ATTRACTIVE TO INVESTORS. We are an “emerging growth company,” as defined in the Jumpstart our Business Startups Act of 2012, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies, including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved.We cannot predict if investors will find our common stock less attractive because we will rely on these exemptions.If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. Unless the Jumpstart Our Business Startups Act, “emerging growth companies” can delay adopting new or revised accounting standards until such time as those standards apply to private companies.We have irrevocably elected not to avail ourselves to this exemption from new or revised accounting standards and, therefore, we will be subject to the same new or revised accounting standards as other public companies that are not “emerging growth companies.” WE ARE SELLING THIS PRIMARY OFFERING WITHOUT AN UNDERWRITER AND MAY BE UNABLE TO SELL ANY SHARES. This Primary Offering is self-underwritten, that is, we may not engage the services of an underwriter to sell the shares included therein.We intend to sell the Primary Offering through our President andChief Executive Officer, Charles O'Dowdand staff, who will receive no commissions or other remuneration from any sales made hereunder.They will offer the shares issued thereby to friends, family members, and business associates; however, there is no guarantee that they will be able to sell any of such Shares.Unless they are successful in selling all of these shares and we receive the maximum amount of proceeds from this Primary Offering, we may have to seek alternative financing to implement our plan of operations. WE MAY HAVE DIFFICULTY SELLING SHARES UNDER OUR PRIMARY OFFERING BECAUSE THE SELLING SHAREHOLDERS ARE CONCURRENTLY OFFERING THEIR SHARES UNDER THE SECONDARY OFFERING. We may have difficulty selling shares under our Primary Offering because we may be competing with the selling share holders who are concurrently offering their shares under the Secondary Offering.Because our common shares are quoted on the OTCQB, the selling shareholders will not be required to sell their shares at the offering price of $.42 per share.Accordingly, the selling security holders may reduce the price of their shares which may hinder our ability to sell any shares under the Primary Offering. 11 Table of Contents THE OFFERING Shares offered by us 10,000,000 shares at$.42 per share(1) Shares offered by the selling shareholders 23,600,856shares at market or at negotiated prices (2) Shares to be outstanding 38,942,565 shares after offering if all shares sold Use of Proceeds We estimate that the net proceeds to the Company from this offering, after deducting the $630,000 estimated offering expenses, will be approximately $3,570,000. We intend to use the net proceeds of this offering as follows:(i) expansion and (ii) the balance for general corporate purposes, which may include working capital, capital expenditures and the acquisition of assets, technologies or companies complementary to our business. We will not receive any of the proceeds from the sale of shares by the selling shareholders nor do we know how many of these shares will be sold. Dividend policy We do not intend to pay dividends on our shares for the foreseeable future following this offering. Risk Factors Investing in our shares involves a high degree of risk. Before buying any shares, you should read the discussion of material risks of investing in our shares in “Risk Factors” beginning on page 6. OTCBB symbol “ABCE” See Plan of Distribution atpage 16hereof. See Cover Page of the prospectus. Thereafter, at prevailingmarket price or at privately negotiated prices. See Plan of Distribution. 12 Table of Contents SUMMARY FINANCIAL INFORMATION The following table summarizes our financial data. We have derived the summary and the consolidated balance sheet data as of December31, 2014, 2013 and 2012 from our audited consolidated financial statements included elsewhere in this prospectus. We have derived the summary consolidated statement of operations data for the six months ended June 30,, 2015 and the consolidated balance sheet data as of June 30,, 2015 from our unaudited condensed consolidated financial statements included elsewhere in this prospectus. The June 30, 2015 balance sheet and statement of operations have been reviewed by our PCOAB accountants. In the opinion of management, the summary financial information as of June 30, 2015 and for the six months ended June 30, 2015 (consisting only of normal recurring adjustments) that are necessary to state fairly the results of operations for such interim period. We prepare our financial statements in accordance with U.S. generally accepted accounting principles (GAAP). Our historical results are not necessarily indicative of the results that should be expected in the future. The summary of our consolidated financial data set forth below should be read together with our consolidated financial statements and the related notes, as well as “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” included elsewhere in this prospectus. ABCO Energy, Inc. Consolidated Condensed Balance Sheets As of June 30, As of December 31, ASSETS Current Assets $ $ Assets Other Assets Total Assets $ LIABILITIES & STOCKHOLDERS' EQUITY Total Liabilities $ Common Stock Additional Paid In Capital in excess of par Accumulated Deficit ) Total Stockholders’ Equity ) ) Total Liabilities and Stockholders’ Equity $ ABCO Energy, Inc. For the Six Months Ended June 30, For the 12 Months Ended December 31 Consolidated Statements of Operations Revenue $ Cost of Sales Gross Margin Operating Expenses Other Expenses Net Loss for the period $ ) $ ) $ ) $ ) 13 Table of Contents CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This registration statement contains forward-looking statements that are subject to risks and uncertainties. All statements other than statements of historical fact included in this registration statement are forward-looking statements. Forward-looking statements give our current expectations and projections relating to our financial condition, results of operations, plans, objectives, future performance and business. You can identify forward-looking statements by the fact that they do not relate strictly to historical or current facts. These statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “believe,” “may,” “will,” “should,” “can have,” “likely” and other words and terms of similar meaning in connection with any discussion of the timing or nature of future operating or financial performance or other events. For example, all statements we make relating to our estimated and projected costs, expenditures, cash flows, growth rates and financial results, our plans and objectives for future operations, growth or initiatives, or strategies or the expected outcome or impact of pending or threatened litigation are forward-looking statements. All forward-looking statements are subject to risks and uncertainties that may cause actual results to differ materially from those that we expected. USE OF PROCEEDS We expect to receive total estimated net proceeds, after deducting estimated offering expenses, of approximately $3,570,000 from the offering, based on the $.42 per share set forth on the cover page of this prospectus. Such offering expenses are primarily accounting and legal. There are no special relationships or special fee arrangements between the Company and these consultants respecting this offering or otherwise. One of the principal reasons for this offering is to provide our existing shareholders with liquidity through participation in this offering.In addition, the availability of a significant portion of the net proceeds to be used for general corporate purposes will allow us to respond to unexpected changes in our business more effectively. We intend to use $500,000 thousand of the net proceeds to the Company of this offering to expand operations and the balance for general corporate purposes, which may include working capital and capital expenditures. We may also use a portion of the net proceeds to acquire assets, technologies or companies complementary to our business strategy and to capitalize on business opportunities. At this time, we have not identified any such specific assets, or companies. Prior to their application, we intend to invest the net proceeds to us in cash-equivalents and highly liquid short-term investment-grade securities or deposits. Our management will have broad discretion over the uses of the net proceeds to us in this offering. We will not receive any of the net proceeds from the sale of shares by the selling shareholders in this offering. For information on the selling shareholders, see “Principal and Selling Shareholders.” In the aggregate, the selling shareholders will receive an unknown amount of cash from the gross proceeds of this offering prior to deducting estimated offering expenses payable by the selling shareholders. DIVIDEND POLICY We have never paid or declared any dividends on our shares.Moreover, even if future operations were to lead to significant levels of profits that would allow us to pay dividends, we currently intend to retain all available funds for reinvestment in our business.Any decision to declare and pay dividends in the future will be made pursuant to a resolution by our board of directors, and will depend on, among other things, our results of operations, financial condition, future prospects, contractual restrictions, restrictions imposed by applicable law and other factors our board of directors and general meeting of shareholders may deem relevant. DILUTION “Dilution” represents the difference between the offering price of the shares of common stock and the net tangible book value per share of common stock immediately after completion of the offering. “Net tangible book value” is the amount that results from subtracting total liabilities from total tangible assets. As of June 30, 2015, our Company had a negative book value of ($281,963) which represents approximately $.01 per share. This is due in part to shares of common stock issued to our founders and other current shareholders, totaling 28,942,565shares as of September 30, 2015. Please refer to the section entitled “Interest of Management and others in Certain Transactions” for more information.Assuming all shares offered are sold at an assumed offering price of $.42 and in effect we receive the maximum estimated proceeds of this offering,our total shareholders’ equity will be approximately $3,288,037 and our net book value will be approximately $.08 per share. Therefore, any investor will incur an immediate dilution of approximately $.35 per share.Our present shareholders will receive an increase of $.07. This will result in a 82% increase for 100% of offering.If 10% of the offering is sold, any investor will incur an immediate dilution of approximately $.41 per share.Our present shareholders will receive an increase of $.01 per share.This will result in a 98% increase for 10% of the offering.The following table illustrates the dilution to the purchaser of the common stock in this offering assuming the maximum proceeds or the minimum proceeds are raised and that the total outstanding shares at September 30, 2015 was 28,942,565 shares. 14 Table of Contents For 100% For 10% Description Book Value Calculation: No. of Shares Amount for 100% No. of Shares Amount for 10% Net stockholders’ equity at June 30, 2014 (Shares as of September 30, 2015) -281,963 -281,963 Offering amount Offering expenses Book value after offering Total shares Offering Price Per Share $ $ Book value before Offering (Per Share) $
